 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   PEGGY SASSO Bar #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     MARTEL MORENO-GARCIA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11       UNITED STATES OF AMERICA,               )   Case No. 1:18-cr-00009 DAD BAM
                                                 )
12                      Plaintiff,               )   DEFENDANT’S MOTION TO EXONERATE
                                                 )   BOND; ORDER
13       vs.                                     )
                                                 )
14       MARTEL MORENO-GARCIA,                   )   Judge: Hon. Dale A. Drozd
                                                 )
15                      Defendant.               )

16
17             Defendant Martel Moreno-Garcia hereby moves the court under Fed. R. Crim. P. 46(g)

18   for exoneration of the property bond and full reconveyance of the $150,000 Deed of Trust with

19   Assignment of Rents currently on file with the Merced County Clerk-Recorder as Deed

20   #2018019900.

21             On June 11, 2018, the Court ordered Defendant Martel Moreno-Garcia to post a secured

22   bond with the Clerk’s Office in the amount of $150,000.00. Mr. Moreno-Garcia’s brother,

23   Ruben Moreno, posted a property bond on Mr. Moreno-Garcia’s behalf on July 26, 20181.

24             On April 8, 2019, U.S. District Court Judge Dale A. Drozd granted defendant Moreno-

25   Garcia’s motion to dismiss the indictment in the above-captioned matter (Docket #36). Since no

26   conditions of the bond remain to be satisfied, Mr. Moreno-Garcia is now requesting that the

27
28
     1
      Deed number #2018019900, recorded on June 29, 2018, with sole trustor Ruben Moreno,
     Docket #25.
 1   $150,000 property bond be exonerated and the real property be reconveyed to Ruben Moreno
 2   pursuant to Rule 46(g) of the Federal Rules of Criminal Procedure.

 3                                                Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender

 6   Date: April 9, 2019                          /s/ Peggy Sasso
                                                  PEGGY SASSO
 7                                                Assistant Federal Defender
                                                  Attorney for Martel Moreno-Garcia
 8
 9                                               ORDER
10            The Court finds that Martel Moreno-Garcia has complied with the conditions of his bond
11   and that no conditions remain to be satisfied. IT IS HEREBY ORDERED that the Clerk of the

12   Court exonerate the property bond in the above-captioned case secured by the $150,000 Deed of
13   Trust with Assignment of Rents currently on file with the Merced County Clerk-Recorder
14   (#2018019900) and reconvey the real property to Mr. Ruben Moreno, sole trustor.

15
     IT IS SO ORDERED.
16
17
         Dated:        April 9, 2019
                                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

      Moreno-Garcia: Motion to Exonerate Bond;      -2-
      [Proposed] Order
